GARDNER, P. J.,
44th Judicial District, Specially Presiding,
This matter arises *83on the motion of defendant, Harvey E. Shoaf, under Pa.R.C.P. 4019 for an order directing plaintiff to answer interrogatory no. 2 propounded by said defendant. That interrogatory is as follows:
“Have any medical doctor, or doctors, ever stated orally or in writing that the Shoaf-Jeirles auto accident, October 25,1973, in his or their opinion, was a or the proximate cause of the death of Florence I. Confair?”
Argument was held May 30, 1975.
No discovery is permitted which would require a deponent to give an opinion as an expert witness. Pa.R.C.P. 4011(f).
Defendant argues that he is not asking what any possible plaintiffs expert opinion may be; he states he merely wishes to know whether such a potential witness exists.
However, defendant’s interrogatory is adroit in that, if it is answered, would indirectly reveal the opinion, unless we are to assume that plaintiff would call an expert witness as to cause of death who would demolish plaintiffs case by an opinion that the death was not related to the event giving rise to the cause of action.
Hence, it is our conclusion that defendant’s interrogatory is designed to indirectly achieve the result directly proscribed by Pa.R.C.P. 4011(f), and, as a consequence, we make the following
ORDER
And now, June 18, 1975, for the reasons set forth in the foregoing opinion, defendant’s motion for an order directing plaintiff to answer interrogatory no. 2 previously propounded by said defendant, be and the same is hereby denied.